UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2009 Commission File Number: 000-13248 LEVON RESOURCES LTD. (Translation of registrant's name into English) Suite 400, 455 Granville Street, Vancouver, British Columbia, Canada V6C 1T1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. x Form 20-Fo Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LEVON RESOURCESLTD. (Registrant) Date: August 31, 2009 By: /s/ Dorothy Chin Dorothy Chin Corporate Secretary EXHIBIT INDEX Exhibit 99.1 – Levon Resources Ltd. – Interim Financial Statements – Three months ended June 30, 2009 Exhibit 99.2 – Levon Resources Ltd. Management Discussion and Analysis Exhibit 99.3 – CEO Certification Exhibit 99.4 – CFO Certification
